Title: To James Madison from James C. Mountflorence, 17 April 1801
From: Mountflorence, James C.
To: Madison, James


					
						Sir.
						Quay Malaquais No. 1 Paris 17th. April 1801
					
					I received Yesterday from Mr. Cathalan, our Consul at Marseilles, Copy of the inclosed Circular brought by the American Ship Anna Maria of New-York, Capt. George G. Coffin, who left Tunis on the 24th. ultò.  Mr. Cathalan requests me to transmit to you Copy of the said Circular, and he advises me that he has forwarded viâ Bordeaux, Two Large Packets for the Department of State, one from our Consul at Tripoli, & the other from our Consul at Tunis.  Copies of the aforesaid Circular I am transmitting to the Ports of the North-Sea, & to England.
					With great Respect I have the Honor to be Sir, Your most obedient and most humble Servant
					
						Js. C. Mountflorence
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
